DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I, claims 1-13 in the reply filed on 23 September 2023 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the aforementioned reply.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: support element in claims 1 and 13 wherein “support” has been considered sufficient structure.  Examiner also notes that claim 10 “substrate loading device” has not been interpreted under the statue because the feature does not appear to clearly be set forth as a structural feature of the claims.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2008/0276958 to Mehta et al.
Regarding claim 1:  Mehta et al. disclose a substrate processing apparatus, comprising:  a reaction chamber having an upper portion (Fig. 1, 140) and a lower portion (214) sealing an inner volume of the reaction chamber for substrate processing, the lower portion being movable apart from the upper portion to form a substrate loading gap) therebetween; a substrate support system comprising a support table (130) and at least one support element (138) vertically movable in relation to the support table and extending through the support table to receive a substrate within the reaction chamber, the apparatus further comprising:  a stopper (horizontal surface supporting 138) stopping downward movement of the at least one support element at a substrate loading level.
With respect to claim 2, the apparatus is configured to move the lower portion with the support table (as they are connected).
With respect to claim 9, the apparatus may further comprise an outer chamber (e.g., 105 and 108) at least partially surrounding the reaction chamber.
With respect to claim 12, which is drawn to an intended use of the apparatus, Examiner notes that the courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 13:  Mehta et al. disclose a reaction chamber having an upper portion (Fig.1, 140) and a lower portion (214) and a lower portion sealing an inner volume of the reaction chamber (using narrow gap 220) for substrate processing, the lower portion being movable apart from the upper portion to form a substrate loading gap (see, e.g. para. 20) therebetween; a substrate support system comprising a support table (130) adapted to elevate a substrate above a bottom surface of the upper portion of the reaction chamber.

Claim(s) 1-7 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,730,801 to Tepman et al.
Regarding claim 1:  Tepman et al. disclose a substrate processing apparatus, comprising:  a reaction chamber (multiple parts) having an upper portion (see, e.g., Figs. 1-5, 20) and a lower portion (18) and a lower portion sealing an inner volume of the reaction chamber for substrate processing, the lower portion being movable apart from the upper portion to form a substrate loading gap therebetween; a substrate support system comprising a support table (62-64) and at least one support element (80) vertically movable in relation to the support table and extending through the support table to receive a substrate within the reaction chamber, the apparatus further comprising:  a stopper (surface of 95) stopping downward movement of the at least one support element at a substrate loading level.
With respect to claim 2, the apparatus is configured to move (i.e. capable of moving) the lower portion with the support table (using 99 and 49).  Also, see, e.g., difference between Figs. 3 and 5.
With respect to claim 3, the apparatus is configured to move (i.e. capable of moving) the at least one support element downwards with the support table until the at least one support element is stopped by the stopper (using 99 and 49).  Also, see, e.g., difference between Figs. 3-5, 7.
With respect to claim 4, the apparatus is configured to move (i.e. capable of moving) the support table further downwards after the at least one support element has been stopped by the stopper as separate moving mechanisms (99 and 49) are provided therefore.
With respect to claim 5, the apparatus further comprises a stationary attachment part (41 and 46) supporting the stopper.
With respect to claim 6, the stationary attachment part extends from a reaction chamber exhaust line (46 extends from 22, the exhaust line).
With respect to claim 7, the apparatus is configured to lift the at least one support element with the support table upwards to a substrate processing position (using 99 and 49).  Also, see, e.g., difference between Figs. 3-5.
With respect to claim 9, the apparatus may further comprise an outer chamber (28 and 41) at least partially surrounding the reaction chamber.
With respect to claim 10, a top surface of the at least one support element resides, in a substrate processing position, higher than the highs spot of a loading opening of a gate valve (6) used by a substrate loading device (8) for loading a substrate.
With respect to claim 11, the at least one support element is in the form of a pin with an enlarged top (90).
With respect to claim 12, which is drawn to an intended use of the apparatus, Examiner notes that the courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  These rulings are also applicable to the claims addressed above.
Regarding claim 13:  Tepman et al. disclose a reaction chamber (multiple parts) having an upper portion  (see, e.g., Figs. 1-5, 20) and a lower portion (60) a sealing an inner volume of the reaction chamber for substrate processing, the lower portion being movable apart from the upper portion to form a substrate loading gap (corresponding to levels of 6) therebetween; a substrate support system comprising a support table (62-64) adapted to elevate a substrate above a bottom surface of the upper portion of the reaction chamber.  See, e.g., Fig. 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tepman et al. as applied to claims 1-7 and 9-13 above and further in view of U.S. Patent No. 6,435,798 to Satoh.
Tepman et al. disclose the apparatus substantially as claimed and as described above including the support table is attached to the reaction chamber; and the support table and the lower portion of the reaction chamber are configured to move (i.e. capable of moving) as one package up-and-down, wherein the at least one support element and the support table are configured to rise (i.e. capable of rising) together above a substrate loading level.
However, Tepman et al. fail to teach the support table is attached to the reaction chamber; and the support table and the lower portion of the reaction chamber are configured to move (i.e. capable of moving) as one package up-and-down, wherein the at least one support element and the support table are configured to rise (i.e. capable of rising) together above a substrate loading level, AND the at least one support element is configured to stay (i.e. capable of staying) on the loading level, stopped by the stopper, while the support table is lowered, together with the lower portion, below the loading level.
Satoh teaches allowing at least one support element is configured to stay (i.e. capable of staying) on a loading level, stopped by a stopper, while a support table is lowered, below the loading level for the purpose of easily attaching or detaching the support element when the support table is below a loading level thus allowing or easy replacement and maintenance (see, e.g., column 8, row 63 through column 9, row 8 and accompanying figures.)
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided  the support table is attached to the reaction chamber; and the support table and the lower portion of the reaction chamber are configured to move (i.e. capable of moving) as one package up-and-down, wherein the at least one support element and the support table are configured to rise (i.e. capable of rising) together above a substrate loading level, AND the at least one support element is configured to stay (i.e. capable of staying) on the loading level, stopped by the stopper, while the support table is lowered, together with the lower portion, below the loading level in Tempan et al. in order to allow for easily attaching or detaching the support element when the support table is below a loading level thus allowing or easy replacement and maintenance as taught by Satoh.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 2010/0101491 disclose an optimized lift pin configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/Primary Examiner, Art Unit 1716